Intent of Purchase

and sale of business

 

 

 

This Agreement of Purchase and Sale (the “Agreement”) is made in two original
copies, effective

February 18, 2016.

 

 

BETWEEN:Saqoia Corp. (the "Vendor"), an individual having is principal place of
living located in Delaware.

 

 

 

AND:Vopia Inc. (the "Purchaser"), CUSIP number: 929030203 a corporation
organized and existing under the laws of the Nevada, USA with its head office
located at:
1700 Montgomery Street, Suite 101
San Francisco, CA 94111

 



 

1.SUBJECT-MATTER

 

1.1The Purchaser agrees to buy and the Vendor agrees to sell to the Purchaser as
a going concern all the undertaking and assets owned by the Vendor in connection
with the big data and search texhnology business carried on as Saqoia Corp. at
(the "business") including, without limiting the generality of the foregoing:

 

a)The rights to database of 140 million company data.

b)Priority Software to crawl and organize company information from website in
real-timec.

c)The full right to the websites: Golta.com, Surb.com, Linkdio.com,
BusinessGlobe.com

d)51% ownership of Fastbase Inc. and Masterseek Corp. incorporated in Nevada,
United States.

 

e)Goodwill of the business together with the exclusive right to the Purchaser to
represent itself as carrying on business in succession to the Vendor and to use
the business style of the business and variations in the business to be carried
on by the Purchaser (the "goodwill").

 

1.2No assets are excluded from the purchase and sale.

 

 

2.PURCHASE

 

2.1The purchase price payable for the company and assets agreed to be bought and
sold is payable with 300 million (300,000,000) new issue shares in Vopia Inc,
CUSIP number: 929030203

 

2.2The purchase price for the stock in trade shall be established by an
inventory taken and valued after close of business on the day before the day of
closing. The Vendor shall produce evidence satisfactory to the Purchaser of the
direct cost to the Vendor of items included in stock in trade. The Purchaser may
exclude from the purchase and sale any items which the Purchaser reasonably
considers unsaleable by reason of defect in quality or in respect of which the
Purchaser is not reasonably satisfied as to proof of direct cost.

 

2.3The purchase price for the parts and supplies shall be established by an
inventory taken and valued after close of business on the day before the day of
closing. The Vendor shall produce evidence satisfactory to the Purchaser of the
direct cost to the Vendor of items included in the parts and supplies. The
Purchaser may exclude from the purchase and sale any items which the Purchaser
reasonably considers unusable or in respect of which the Purchaser is not
reasonably satisfied as to proof of direct cost.



 

  

 



 

3.TERMS OF PAYMENT

 

3.1The Vendor acknowledges receiving shares from the Purchaser on execution of
this agreement to be held as a deposit by the Vendor on account of the purchase
price of the undertaking and assets agreed to be bought and sold and as security
for the Purchaser's due performance of this agreement.

 

3.2The balance of the purchase price for the undertaking and assets agreed to be
bought and sold shall be paid, subject to adjustments, by certified check on
closing.

 

3.3The balance of the purchase price due on closing shall be specially adjusted
for all prepaid and assumed operating expenses of the business including but not
limited to rent and utilities.

 

 

4.CONDITIONS, REPRESENTATIONS AND WARRANTIES

 

4.1In addition to anything else in this agreement, the following are conditions
of completing this agreement in favor of the Purchaser:

 

a)that the Purchaser obtain financing on terms satisfactory to it to complete
the purchase;

 

b)that the carrying on of the business at its present location is not prohibited
by land use restrictions;

 

c)that the lessor of the lease consents to its assignment to the Purchaser;

 

d)that the Purchaser obtain all the permits and licenses required for it to
carry on the business;

 

e)that the Vendor supply or deliver on closing all of the closing documents;

 

f)that the premises shall be in the same condition, reasonable wear and tear
expected, on the date of passing as they are currently in;

 

g)that the execution of this agreement has been duly authorized by Seller’s
board of directors.

 

4.2The following representations and warranties are made and given by the Vendor
to the Purchaser and expressly survive the closing of this agreement. The
representations are true as of the date of this agreement and will be true as of
the date of closing when they shall continue as warranties according to their
terms. At the option of the Purchaser, the representations and warranties may be
treated as conditions of the closing of this agreement in favor of the
Purchaser. However, the closing of this agreement shall not operate as a waiver
or otherwise result in a merger to deprive the Purchaser of the right to sue the
Vendor for breach of warranty in respect of any matter warranted, whether or not
ascertained by the Purchaser prior to closing:

 

a)the Vendor is a resident of Delaware, United States within the meaning of the
Income Tax Act of United States.

 

b)the Vendor owns and has the right to sell the items listed in Schedule A;

 

c)the assets agreed to be bought and sold are sold free and clear of all liens,
encumbrances and charges;

 

d)the equipment is in good operating condition;

 

e)until the closing date of this agreement, Vendor shall not, without the
written consent of Purchaser, dispose of or encumber any of the assets or
property to be sold hereunder, with the exception of any transactions occurring
in the ordinary course of Vendor’s business. The undertaking and assets agreed
to be bought and sold will not be adversely affected in any material respect in
any way, and Vendor will not do anything before or after closing to prejudice
the goodwill;

 

 2 

 



 

f)the financial statements for the business produced by the Vendor and appended
as Schedule B are fair and accurate, and prepared in accordance with generally
accepted accounting principles.

 

g)the lease is in good standing and the Vendor has fulfilled all of its
obligations under the lease;

 

h)the Vendor has made full and fair disclosure in all material respects of any
matter that could reasonably be expected to affect the Purchaser's decision to
purchase the undertaking and assets agreed to be ought and sold on the terms set
out this agreement;

 

i)the Vendor will execute such assignments, consents, clearances or assurances
after closing, prepared at the Purchaser's expense, as the Purchaser considers
necessary or desirable to assure the Purchaser of the proper and effective
completion of this agreement.

 

j)Vendor agrees to disclose to Purchaser not later than [NUMBER] days after the
closing date, all trade secrets, customer lists, and technical information held
or controlled by Vendor and relating to the business sold hereunder.

 

 

5.RISK

 

5.1The risk of loss or damage to the undertaking and assets agreed to be bought
and sold remains with the Vendor until closing.

 

5.2In the event of loss or damage to the tangible assets agreed to be bought and
sold prior to closing, at the option of the Purchaser, the replacement cost of
the assets lost or damaged or any of them may be deducted from the total
purchase price otherwise payable by the Purchaser under this agreement and the
corresponding lost or damaged assets shall be excluded from the purchase and
sale.

 

 

6.BULK SALES

 

This agreement shall be completed and the Vendor agrees to comply with any
applicable laws governing the sale in bulk of the stock in trade or of any of
the other assets pursuant to this agreement.

 

 

7.CLOSING DOCUMENTS

 

Vendor shall deliver to the Purchaser, in registrable form where applicable, the
following closing documents (the "closing documents"), prepared or obtained at
the Vendor's expense, on or before closing:

 

a)duplicate, properly executed Bills of Sale of the equipment, stock in trade
and parts and supplies together with evidence satisfactory to the Purchaser that
the sale complies with any laws governing the sale in bulk of the stock in trade
or of the sale of any of the other assets pursuant to this agreement;

 

b)a statutory declaration that the Vendor is a resident of United States within
the meaning of the Income Tax Act of United States as of the date of closing;

 

c)all records and financial data, including but not limited to any lists of
customers and suppliers, relevant to the continuation of the business by the
Purchaser;

 

d)a duly executed notice in proper form revoking any registration of the style
of the business under any business name registration law;

 

e)an executed assignment of the lease to the Purchaser endorsed with the
lessor's consent to the assignment;

 

f)such other assignments, consents, clearances or assurances as the Purchaser
reasonably considers necessary or desirable to assure the Purchaser of the
proper and effective completion of this agreement.

 

 3 

 



 

8.CLOSING DATE

 

The purchase and sale in this agreement shall close on March 25, 2016.

 

 

9.MISCELLANEOUS

 

9.1In this agreement, the singular includes the plural and the masculine
includes the feminine and neuter and vice versa unless the context otherwise
requires.

 

9.2The capitalized headings in this agreement are only for convenience of
reference and do not form part of or affect the interpretation of this
agreement.

 

9.3If any provision or part of any provision in this agreement is void for any
reason, it shall be severed without affecting the validity of the balance of the
agreement.

 

9.4Time is of the essence of this agreement.

 

9.5There are no representations, warranties, conditions, terms or collateral
contracts affecting the transaction contemplated in this agreement except as set
out in this agreement.

 

9.6This agreement binds and benefits the parties and their respective heirs,
executors, administrators, personal representatives, successors and assigns.

 

9.7This agreement is governed by the laws of the State/Province of Delaware,
United States.

 

 

10.ACCEPTANCE

 

This agreement executed on behalf of the Purchaser constitutes an offer to
purchase which can only be accepted by the Vendor by return of at least one
originally accepted copy of agreement to the Purchaser on or before February 25,
2016 failing which the offer becomes null and void. If this offer becomes null
and void or is validly revoked before acceptance or this agreement is not
completed by the Purchaser for any valid reason, any deposit tendered with it on
behalf of the Purchaser shall be returned without penalty or interest.

 



 4 

 







Signed and Delivered by:

 

 



VENDOR  PURCHASER Saqoia Corp.  Vopia Inc.           Authorized Signature: 
Authorized Signature:      /s/ Rasmus Refer /s/ Jorgen Fredericksen Rasmus
Refer, President  Jorgen Frederiksen, Director Saqoia Corp.  Vopia Inc.



 5 

